             Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

KOHL HARRINGTON,                               )
Harrington Films                               )
9663 Santa Monica Blvd. #1267                  )
Beverly Hills, CA 90210                        )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )
                                               )
FOOD AND DRUG ADMINISTRATION,                  )
10903 New Hampshire Avenue,                    )
Silver Spring, MD 20993                        )
                                               )
U.S DEPARTMENT OF HEALTH AND                   )
HUMAN SERVICES,                                )
200 Independence Ave., SW,                     )
Washington, D.C. 20201                         )
                                               )
        Defendants.                            )

                                       COMPLAINT
                               (Freedom of Information Act Case)

        1.      Plaintiff KOHL HARRINGTON brings this suit to force Defendants U.S.

DEPARTMENT OF HEALTH AND HUMAN SERVICES (“HHS”) and FOOD AND DRUG

ADMINISTRATION (“FDA”) to respond to and comply with HARRINGTON’s FOIA requests

for various records, including records that FDA released to another member of the public in a

separate FOIA litigation as well as email correspondence of FDA employees regarding pet food

and specific pet food companies.

                                          PARTIES

        2.      Plaintiff KOHL HARRINGTON is a documentary filmmaker and is the FOIA

requester in this case.
            Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 2 of 11




       3.      Defendant U.S. DEPARTMENT OF HEALTH AND HUMANS SERVICES

(“HHS”) is a federal agency subject to the Freedom of Information Act, 5 U.S.C. § 552.

       4.      Defendant FOOD AND DRUG ADMINISTRATION ("FDA") is a federal

agency, a component of HHS, and subject to the Freedom of Information Act, 5 U.S.C § 552.

                               JURISDICTION AND VENUE

       5.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       6.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                       APRIL 26, 2020, FOIA REQUEST (SHULOF)

       7.      On April 26, 2020, HARRINGTON submitted a FOIA request to FDA through

FDA’s online portal: “I would like all records that have been provided already for 2019-1704. I

would also like all future records being released for this FOIA request to be sent to me as well.

FDA attempts to close this request as a full denial, and the requester Daniel Shulof sued FDA in

court and is now getting these records from FDA. [Daniel Shulof’s] original request was “Recs

re: Center for Veterinary Medicine investigating a ‘potential association’ between reports of

dilated cardiomyopathy (DCM) in dogs and certain pet foods the animals consumed.” Exhibit 1.

       8.      Upon submission, FDA assigned confirmation number FDA2064347 and

reference number 2020-3257 to the matter. Exhibit 1.

       9.       On May 4, 2020, after confirming on the FDA’s FOIA log that FDA

administratively closed this request, HARRINGTON submitted an appeal. Exhibit 2.

       10.     On May 5, 2020, FDA acknowledged receipt of the appeal and assigned reference

number 2020-00185-A-OS to the matter. Exhibit 3.




                                              -2-
         Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 3 of 11




       11.     On May 6, 2020, HHS aggregated this appeal with HARRINGTON’s other

pending appeals. Of the aggregated appeals, only two of them, 2020-00185-A-OS and 2020-

00169-A-OS, are at issue in this case. Exhibit 4.

       12.     In that letter, HHS assigned the following reference number to the aggregated

appeals: 2020-00170-A-PHS. Exhibit 4.

       13.     HHS and FDA never issued a determination on HARRINGTON’s appeal.

       14.     As of the date of this filing, Defendants have not complied with FOIA and has

produced no responsive records.

                 APRIL 27, 2020, FOIA REQUEST (SEAN DUKE VIDEO)

       15.     On April 27, 2020, HARRINGTON submitted a FOIA request to FDA through

FDA’s online portal: “I’m requesting all video from Sean Duke filmed on this day 01.23.19

(employee info: works at /DHHS/FDA/ORA/OHAFO/OHAFOE/DHAFOEII/HAFIB, Job Title

is CONSUMER SAFETEY OFFICER, email is Sean.Duke@fda.hhs.gov).” Exhibit 5.

       16.     On April 27, 2020, FDA acknowledged receipt of the request, assigned reference

number 2020-3292 to the matter, and sought an extension of ten-working days. Exhibit 6.

       17.     On May 4, 2020, after confirming on the FDA’s FOIA log that FDA

administratively closed this request, HARRINGTON submitted an appeal.

       18.     On May 5, 2020, FDA confirmed receipt of the appeal and assigned reference

number 2020-00169-A-OS to the appeal. Exhibit 7.

       19.     On May 6, 2020, HHS aggregated this appeal with HARRINGTON’s other

pending appeals. Of the aggregated appeals, only two of them, 2020-00185-A-OS and 2020-

00169-A-OS, are at issue in this case. Exhibit 4.




                                              -3-
          Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 4 of 11




       20.     In that letter, HHS assigned the following reference number to the aggregated

appeals: 2020-00170-A-PHS. Exhibit 4.

       21.     HHS and FDA never issued a determination on HARRINGTON’s appeal.

       22.     As of the date of this filing, Defendants have not complied with FOIA and has

produced no responsive records.

                  MAY 6, 2020, FOIA REQUEST (SEAN DUKE EMAILS)

       23.     On May 6, 2020, HARRINGTON submitted a FOIA request to FDA through

FDA’s online portal: “I am requesting all e-mail records for Sean Duke (ORA, Wilmington DE

19801-3550) pertaining to these key words: AAFCO, Answers Pet Food, Lystn LLC, Louisville

Kentucky, Keith Hill, Roxanne Stone, Jacqueline Hill, Derrick Hill, Scott Ziehr, Hollis Glenn,

Sean Duke, Ben Walther, Mary Peck, Christi Lightcap, Laurel Hamling, Adrienne Bannister,

Joshua Daniels, Rachel Jervis, Kate Greenberg, Jared Polis, Charles Kooyman.” The time frame

of the search is from January 1, 2020, to April 30, 2020. Exhibit 8.

       24.     On May 14, 2020, FDA acknowledged receipt of the request and assigned

reference number 2020-3792 to the matter. Exhibit 8.

       25.     A few weeks later, after checking FDA’s FOIA log regarding closed requests

from May 2020, HARRINGTON discovered that FDA closed his request without providing him

any written or verbal notice.

       26.     In violation of FOIA, FDA never provided HARRINGTON a determination letter

that outlines the reasons for the constructive denial and his right to appeal.

       27.     As of the date of this filing, FDA has not complied with FOIA and has produced

no responsive records.




                                                -4-
          Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 5 of 11




              MAY 14, 2020, FIRST FOIA REQUEST (SOLOMON EMAILS)

       28.     On or around May 14, 2020, HARRINGTON submitted FOIA request to FDA via

its online portal: “All emails from Steven Solomon, CVM, pertaining to key words: ‘AAFCO,’

answers pet food,’ ‘lystn llc,’ [and] ‘lystn’.” The time frame of the search is from April 16,

2020, to April 30, 2020. Exhibit 9.

       29.     On May 14, 2020, FDA acknowledged receipt of the request and assigned

reference number 2020-3793 to the matter. Exhibit 9.

       30.     On May 20, 2020, HARRINGTON called the FDA FOIA Office and sought a

status update. He was told that the FDA FOIA Officers had not yet assigned the request.

       31.      A few weeks later, after checking FDA’s FOIA log regarding closed requests

from May 2020, HARRINGTON discovered that FDA closed his request without providing him

any written or verbal notice.

       32.     In violation of FOIA, FDA never provided HARRINGTON a determination letter

that outlines the reasons for the constructive denial and his right to appeal.

       33.     As of the date of this filing, FDA has not complied with FOIA and has produced

no responsive records.

      MAY 14, 2020, SECOND FOIA REQUEST (JENNIFER FLOWERS EMAILS)

       34.     On or around May 14, 2020, HARRINGTON submitted FOIA request to FDA via

its online portal: “I’m request all email records for Jennifer Flowers pertaining to key words;

AAFCO, Answers Pet Food, Lystn LLC, Keith Hill, Roxanne Stone, Jacqueline Hill, Derrick

Hill, Scott Ziehr, Hollis Glenn, Sean Duke, Ben Walther, Mary Peck, Christi Lightcap, Laurel

Hamling, Adrienne Bannister, Joshua Daniels, Rachel Jervis, Kate Greenberg, Jared Polis,

Charles Kooyman ***Organization/DHHS/FDA/ORA/OGROP/ORA/OHAFO; Duty Station



                                                -5-
          Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 6 of 11




Silver Spring MD 20993-0002.” The time frame of the search is from February 1, 2020, to April

30, 2020. Exhibit 10.

       35.     On May 14, 2020, FDA acknowledged receipt of the request and assigned

reference number 2020-3794 to the matter. Exhibit 10.

       36.     A few weeks later, after checking FDA’s FOIA log regarding closed requests

from May 2020, HARRINGTON discovered that FDA closed his request without providing him

any written or verbal notice.

       37.     In violation of FOIA, FDA never provided HARRINGTON a determination letter

that outlines the reasons for the constructive denial and his right to appeal.

       38.     As of the date of this filing, FDA has not complied with FOIA and has produced

no responsive records.

             MAY 14, 2020, THIRD FOIA REQUEST (ERIC NELSON EMAILS)

       39.     On or around May 14, 2020, HARRINGTON submitted FOIA request to FDA via

its online portal: “I’m requesting all e-mail records for Eric Nelson pertaining to key words;

AAFCO, Answers Pet Food, Lystn LLC< Keith Hill, Roxanne Stone, Jacqueline Hill, Derrick

Hill, Scott Ziehr, Hollis Glenn, Sean Duke, Ben Walther, Mary Peck, Christi Lightcap, Laurel

Hamling, Adrienne Bannister, Joshua Daniels, Rachel Jervis, Kate Greenberg, Jared Polis,

Charles Kooyman ***Employee Organization /DHHS/FDA/CVM/OFVM/CVM/OSC/DC.” The

time frame of the search is from January 1, 2020, to April 30, 2020. Exhibit 11.

       40.     On May 14, 2020, FDA acknowledged receipt of the request and assigned

reference number 2020-3795 to the matter. Exhibit 11.




                                                -6-
          Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 7 of 11




       41.     A few weeks later, after checking FDA’s FOIA log regarding closed requests

from May 2020, HARRINGTON discovered that FDA closed his request without providing him

any written or verbal notice.

       42.     In violation of FOIA, FDA never provided HARRINGTON a determination letter

that outlines the reasons for the constructive denial and his right to appeal.

       43.     As of the date of this filing, FDA has not complied with FOIA and has produced

no responsive records.

         MAY 14, 2020, FOURTH FOIA REQUEST (SARAH KOTLER EMAILS)

       44.     On or around May 14, 2020, HARRINGTON submitted FOIA request to FDA via

its online portal: “I would like all email records for Sarah Kotler pertaining to the key search

term: Kohl Harrington. For employee information, Sarah Kotler is located at organization

/DHHS/FDA/OC/OES/FIS and has the job title of SUPERVISORY GOVERNMENT INFO,

with the email address of Sarah.Kotler@fda.hhs.gov.” The time frame of the search is from

January 1, 2020, to April 30, 2020. Exhibit 12.

       45.     On May 14, 2020, FDA acknowledged receipt of the request and assigned

reference number 2020-3796 to the matter. Exhibit 12.

       46.     A few weeks later, after checking FDA’s FOIA log regarding closed requests

from May 2020, HARRINGTON discovered that FDA closed his request without providing him

any written or verbal notice.

       47.     In violation of FOIA, FDA never provided HARRINGTON a determination letter

that outlines the reasons for the constructive denial and his right to appeal.

       48.     As of the date of this filing, FDA has not complied with FOIA and has produced

no responsive records.



                                                -7-
          Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 8 of 11




                  MAY 14, 2020, FIFTH FOIA REQUEST (VIBRANT K9)

       49.     On or around May 14, 2020, HARRINGTON submitted FOIA request to FDA via

its online portal: “I am requesting all testing records related to pet food company Vibrant K9 for

the year of 2020. On March 10, 2020 Frank Lee of FDA Division5W (Los Angeles District)

wrote the company Vibrant K9 and stated their raw turkey blend was ‘recently tested and the

presence of bacteria was found.’ Please provide all testing records related to company Vibrant

K9.” The time frame of the search is from January 1, 2020, to May 13, 2020. Exhibit 13.

       50.     On May 14, 2020, FDA acknowledged receipt of the request and assigned

reference number 2020-3797 to the matter. Exhibit 13.

       51.     In that letter, FDA claimed that FDA may be “unable to comply with the twenty-

working-day time limit in this case, as well as the ten additional days provided by FOIA.”

Exhibit 13.

       52.     A few weeks later, after checking FDA’s FOIA log regarding closed requests

from May 2020, HARRINGTON discovered that FDA closed his request without providing him

any written or verbal notice.

       53.     In violation of FOIA, FDA never provided HARRINGTON a determination letter

that outlines the reasons for the constructive denial and his right to appeal.

       54.     As of the date of this filing, FDA has not complied with FOIA and has produced

no responsive records.

                  COUNT I – APRIL 26, 2020, FOIA REQUEST (SHULOF)

       55.     The above paragraphs are incorporated by reference.

       56.     Defendants are federal agencies and subject to FOIA.

       57.     The requested records are not exempt under FOIA.

       58.     Defendants have not complied with FOIA.

                                                -8-
    Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 9 of 11




    COUNT II – APRIL 27, 2020, FOIA REQUEST (SEAN DUKE VIDEO)

  59.   The above paragraphs are incorporated by reference.

  60.   Defendants are federal agencies and subject to FOIA.

  61.   The requested records are not exempt under FOIA.

  62.   Defendants have not complied with FOIA.

    COUNT III – MAY 6, 2020, FOIA REQUEST (SEAN DUKE EMAILS)

  63.   The above paragraphs are incorporated by reference.

  64.   Defendants are federal agencies and subject to FOIA.

  65.   The requested records are not exempt under FOIA.

  66.   Defendants have not complied with FOIA.

 COUNT IV – MAY 14, 2020, FIRST FOIA REQUEST (SOLOMON EMAILS)

  67.   The above paragraphs are incorporated by reference.

  68.   Defendants are federal agencies and subject to FOIA.

  69.   The requested records are not exempt under FOIA.

  70.   Defendants have not complied with FOIA.

           COUNT V – MAY 14, 2020, SECOND FOIA REQUEST
                  (JENNIFER FLOWERS EMAILS)

  71.   The above paragraphs are incorporated by reference.

  72.   Defendants are federal agencies and subject to FOIA.

  73.   The requested records are not exempt under FOIA.

  74.   Defendants have not complied with FOIA.

COUNT VI – MAY 14, 2020, THIRD FOIA REQUEST (ERIC NELSON EMAILS)

  75.   The above paragraphs are incorporated by reference.

  76.   Defendants are federal agencies and subject to FOIA.



                                      -9-
        Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 10 of 11




      77.      The requested records are not exempt under FOIA.

      78.      Defendants have not complied with FOIA.

COUNT VII – MAY 14, 2020, FOURTH FOIA REQUEST (SARAH KOTLER EMAILS)

      79.      The above paragraphs are incorporated by reference.

      80.      Defendants are federal agencies and subject to FOIA.

      81.      The requested records are not exempt under FOIA.

      82.      Defendants have not complied with FOIA.

        COUNT VIII – MAY 14, 2020, FIFTH FOIA REQUEST (VIBRANT K9)

      83.      The above paragraphs are incorporated by reference.

      84.      Defendants are federal agencies and subject to FOIA.

      85.      The requested records are not exempt under FOIA.

      86.      Defendants have not complied with FOIA.

WHEREFORE, HARRINGTON asks the Court to:

         i.    declare that Defendants have violated FOIA;

         ii.   order Defendants to conduct a reasonable search for records and to produce the

               requested records;

         iii. enjoin Defendants from withholding non-exempt public records under FOIA;

         iv. award HARRINGTON attorneys’ fees and costs; and

         v.    award such other relief the Court considers appropriate.


Dated: July 14, 2020




                                              - 10 -
Case 1:20-cv-01895-JEB Document 1 Filed 07/14/20 Page 11 of 11




                                     RESPECTFULLY SUBMITTED,

                                     /s/ Merrick J. Wayne

                                     Attorneys for Plaintiff,
                                     KOHL HARRINGTON

                                     Matthew Topic, D.C. Bar No. IL0037
                                     Joshua Burday, D.C. Bar No. IL0042
                                     Merrick Wayne, D.C. Bar No. IL0058
                                     LOEVY & LOEVY
                                     311 N. Aberdeen, Third Floor
                                     Chicago, IL 60607
                                     (312) 243-5900
                                     foia@loevy.com




                            - 11 -
